Citation Nr: 0507779	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 25, 
2002 for the award of a 100 percent rating for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to March 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
100 percent schedular rating for generalized anxiety disorder 
effective to February 25, 2002.  

The Board notes that the veteran has raised claims of clear 
and unmistakable error in RO rating decision dated in 1998 
and 2000.  As held below, the Board has found that such 
decisions have not become final.  The issues, therefore, do 
not require referral to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
service connected generalized anxiety disorder on August 17, 
1997, and initiated an appeal with respect to a February 1998 
RO decision denying the claim; the appeal has remained 
pending as his April 1998 statement was insufficient to 
constitute a withdrawal of appeal.

2.  From the time period from August 17, 2002 to February 25, 
2002, the veteran's service connected generalized anxiety 
disorder has been manifested by symptoms productive of social 
and occupational functioning intermediate between major and 
serious in degree with medical opinion indicating that he was 
employable during this time period.





CONCLUSION OF LAW

The requirements for an effective date to August 17, 1997 for 
a 50 percent schedular rating for generalized anxiety 
disorder have been met; the criteria for any further 
increased compensation benefits or entitlement to a 100 
percent rating prior to February 25, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(b)(2) (West 2002);  38 C.F.R. 
§§ 3.400(o)(2), 4.130, Diagnostic Code 9400 (1997-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date earlier 
than February 25, 2002, for his award of a 100 percent 
schedular rating for generalized anxiety disorder.  According 
to his statements of record, he alleges that he has been 100 
percent disabled due to his service connected psychiatric 
disorder to as early as 1997.  He has phrased the issues 
pertinent to his claim as follows:

1.  Whether the veteran was competent and/or 
employable for periods of 1997 to February 
2002, and not entitled to increases in his 
service-connected disability.
2.  Whether the veteran was indifferent to 
treatment and/or noncompliant with treatment 
programs, and not entitled to increases in 
his service connected disability.
3.  Whether alcohol abuse and/or dependence 
is conclusive that the veteran's disability 
had not worsen[ed] with respect to social and 
occupational impairments, and not entitled to 
increases in his service connected 
disability.
4.  Whether failure of the veteran's last 
employer to respond to State of Georgia's 
Department of Labor Inquiries, as to the 
vet's termination, is conclusive of the 
veteran's competency and/or employability.
5.  Whether the VA's Decision of 02/06/98 and 
03/23/00, had clear and unmistakable errors, 
and VA did not follow applicable standards 
and regulations, which served to "annul" 
the one year rule with respect to timeliness 
of appeal.
6.  Whether the veteran's NOD of 1998 along 
with clear and unmistakable errors noted 
above are sufficient to establish 
jurisdiction.

See Veteran's VA Form 9 received July 2003.

The veteran served on active duty from July 1971 to March 
1975.  Briefly summarized, he was diagnosed with severe 
anxiety neurosis in service manifested by restlessness, 
irrational fears, isolation, somatic preoccupation, and sleep 
disturbance.  His Physical Evaluation Board Proceedings in 
February 1975 indicated his anxiety neurosis was compatible 
with a 10 percent rating under VA's Diagnostic Code 9400.  An 
RO decision dated January 1976 granted service connection for 
anxiety neurosis, and assigned an initial 10 percent 
evaluation.

Thereafter, VA examinations in June 1978 and January 1984 
continued the diagnosis of chronic anxiety neurosis.  His 
symptoms included severe tension and anxiety with work and 
school situations, suspiciousness and irritability.  He was 
also noted to have psychophysiologic disturbance of the 
vascular and gastrointestinal systems.

In pertinent part, the RO received private medical records of 
the veteran's treatment for major depressive disorder on 
August 17, 1997.  Additional records were submitted in 
October 1997.  These records from Charter Behavioral Health 
Systems reveal that the veteran was voluntarily admitted for 
inpatient treatment on July 29, 1997 due to symptoms of 
depression and suicidal thoughts.  He was having problems 
with his work and marital relations with an increase in his 
alcohol usage.  He had resigned from his job prior to being 
dismissed or fired.  His wife had left him, and he felt 
hopeless with no motivation.  He reported very poor impulse 
control by pushing his wife during an argument, and was 
having irritable days.  He further reported some auditory 
hallucinations, crying spells and insomnia.  His mental 
status examination upon admission noted his very poor 
insight, judgment and lack of attention.  He was assigned a 
Global Assessment of Functioning Score (GAF) of 20 on 
admission based upon diagnoses of  major depression and 
alcohol dependence.  He was improved upon discharge on August 
4, 1997, with a GAF score of 40.

Clinic records from P.C. Mehta, M.D., include an August 1997 
notation that the veteran felt betrayed by his wife and bank.  
He had periods of blue depression with feelings of paranoia, 
worthlessness, hopelessness, sleep difficulty and no desire 
to do anything.

On VA mental disorders examination in October 1997, the 
veteran gave a long history of symptoms including anxiety and 
depression which had become worse the last six years 
affecting his work and family.  He had been admitted for 
psychiatric treatment in July through August 1997 after 
losing his job with a bank and his wife leaving him at 
approximately the same time.  He had been taking Prozac but 
his symptoms of anxiety, depression and anger continued.  On 
interview, he presented as neatly dressed in casual clothing.  
He appeared alert and pleasant, was cooperative, and answered 
questions readily.  His verbal productivity, orientation, 
memory, insight and judgment appeared adequate.  He also 
appeared competent for VA purposes.  He was given a diagnosis 
of anxiety disorder, not otherwise specified (NOS), with 
depression.  The examiner also offered the following comment:

"Global assessment of functioning, GAF is 
estimated as 51 in accordance with the moderate 
to moderately severe difficulty in social and 
occupational functioning noted above."

A February 1998 clinic record from Dr. Mehta noted that the 
veteran was still depressed, anxious and frustrated about how 
other people treated him as well as his poor relationship 
with his wife.

By means of an RO rating decision dated February 1998, the RO 
denied a rating in excess of 10 percent for the veteran's 
chronic anxiety psychoneurosis.  The RO also denied an 
increased rating for service connected hypertension, and 
denied a claim for service connection for a keloid disorder.

In a statement received in March 1998, the veteran filed a 
Notice of Disagreement (NOD) with the RO determination 
denying an increased rating for his psychiatric disability.  
He asserted that his psychiatric disability had been a source 
of interruption of his personal, economic and social life 
since his discharge from service.  This disability had 
hindered him from a full and productive life due to symptoms 
of panic, anxiety, suspiciousness, depression and inability 
to cope with stressful situations.  He had lost three jobs 
over the last ten years.  In connection with this appeal, he 
submitted a work-related complaint for his part-time 
distribution clerk job with the U.S. Post Office wherein he 
was accused of hitting a female employee during an argument.

However, the veteran's submitted a statement in April 1998 
which read as follows:

RE: AMENDMENT TO APPEAL

Sir, 

This statement is submitted as an amendment to the 
appeal that was filed on 02/28/98 as a 
disagreement with the decision to deny benefits 
for keliods [sic], and increases for anxiety 
neurosis, and chronic hypertension.

Please amend as to re-open with the new evidence 
for increases for anxiety neurosis and chronic 
hypertension.

A veteran statement received in August 1998 indicated that he 
was having financial difficulties after losing a job due to 
poor performance.

Also in August 1998, the veteran was admitted for inpatient 
treatment at the VA Medical Center (VAMC) in Salisbury, North 
Carolina.  He had been feeling suicidal due to the stress of 
losing his job and his marital separation.  He also reported 
significant alcohol abuse for the last year drinking a six 
pack of beer plus three mixed drinks almost daily, and smoked 
pot frequently.  On mental status examination, he was alert, 
cooperative, and oriented with adequate "IMAJO."  His mood 
and affect were constricted with neurovegetative symptoms of 
depression, including insomnia, anergia, crying spells, and 
suicidal thoughts.  He denied current suicidal ideations.  No 
symptoms of psychosis were reported or seen.  He had an 
uneventful period of hospitalization, and his mental status 
was satisfactory with improved judgment and insight, 
remaining fully sober with no acute features of depression.  
He was not a danger to himself.  He was discharged with 
Vistaril for anxiety as well as Paxil.  He was considered 
competent for VA purposes.  The examiner also commented that 
"[h]e is employable."  He was given a GAF score of 80 for 
the past year with a current GAF score of 45.

VA examination in June 1999 included the veteran's complaints 
of suicidal thoughts, anxiety, excessive worry over health, 
dizziness/light headedness, poor memory, high blood pressure 
and headaches.  He elaborated that he felt intensely anxious 
when anticipating coming into contact with white people or 
when involved in intimate relationships.  He believed his 
divorce in 1997 was caused by his anxiety, and he had been 
unable to work or sleep.  His inability to work was caused by 
an inability to focus and feeling paranoid.  He had been 
fired from his last job due to his perception of racial 
discrimination.  He was in the process of filing for 
bankruptcy and admitted to suicidal thoughts over this, his 
family situation and his feeling things were not getting 
better.  He also reported panic attacks, lasting 10-15 
minutes in duration with shortness of breath, palpitations 
and sweating, that had intensified over the last few years.  
At the current time, he was working part-time for the IRS.  
He had missed 10 days of work since March 1999 and complained 
of forgetting essential information.  His current medications 
were limited to Ibuprofen.  He remained isolated from his 
family and friends with no desire to contact his children, 
and avoided most contact with people on a daily basis.  He 
tended towards social isolation due to his fear of 
potentially becoming violent.  He was drinking one pint of 
scotch or one six-pack of beer per day.  He also smoked 
marijuana on a weekly basis, used cocaine 1-2 times per week, 
and took speed occasionally.  He admitted to drinking while 
on the job.

On mental status examination, the veteran reported to the 
appointment early.  He was casually dressed appearing his 
stated age.  There were no unusual characteristics or 
mannerisms.  He was cooperative with psychomotor activity 
slightly decreased.  His mood was reported as depressed, 
angry, and very anxious.  His affect was dysphoric and 
restricted.  His thought content revolved mostly around being 
discriminated against because of his color.  He admitted to 
suicidal and homicidal ideations.  He described a desire to 
inflict pain on white people, and believed he could kill 
someone if he was depressed and suicidal and confronted by a 
white male.  No delusions were present.  He admitted to 
visual hallucinations while under the influence of drugs.  He 
was alert and oriented to person, place, time and situation.  
Memory was not tested due to running out of time.  Insight 
and judgment were poor.  He was given a diagnosis of 
generalized anxiety disorder with a GAF score of 55, and 
chronic major depressive disorder with a GAF score of 45.  He 
was given an overall GAF score of 50.  The examiner also 
offered the following impression:

[The veteran's] symptoms are related to anxiety.  
He scored 40 points on the Beck Anxiety Inventory.  
This score is within the severe range.  [The 
veteran] worries excessively over issue[s] such as 
work and family.  In addition he reports feelings 
of tension, irritability.  He has difficulty 
concentrating.  The anxiety is manifested through 
physical symptoms such as dizziness, headaches, 
abdominal discomfort, flushing and sweating.

[The veteran] is capable of handling his own 
funds.

An RO rating decision in March 2000 granted a 30 percent 
rating for chronic anxiety psychoneurosis effective to March 
3, 1998.

Subsequent VA clinic records noted that the veteran had a 
prior diagnosis of depression which was not being treated.

On February 25, 2002, the veteran filed a claim for an 
increased rating for his anxiety psychoneurosis.  In so 
doing, he related a increase in social impairment as well as 
a decrease in work efficiency with several discharges from 
former jobs over the last 7 years.  He attributed his loss of 
employment to medications for his anxiety and depression 
causing dizziness, drowsiness and general lethargic feelings.  
He found it increasingly hard to sleep, concentrate or be 
productive in social or work environments.  He attached a 
January 2002 letter from the Atlanta, Georgia, RO indicating 
that he was discharged during his one year probationary 
period as a Veterans Service Representative due to 
unacceptable conduct problems, fiscal irresponsibility, 
unreliability due to chronic unscheduled leave, poor 
attitude, and disrespectful conduct during interactions with 
his superiors.  He also submitted a claim determination from 
the Georgia Department of Labor indicating that he was not 
disqualified as his employer had not disputed that he failed 
to work as required.

In May 2002, the veteran submitted various letters from 
government agencies declining to employ him.  He also 
submitted letters from the IRS noting that his work was less 
than satisfactory, he had been unable to concentrate, and he 
had excessive absenteeism.

The veteran underwent another VA examination in June 2002.  
He provided a history consistent with anxiety, but also 
expressed paranoid feelings and the perception he was being 
discriminated against.  His prior psychological tests 
indicated high anxiety which appeared to manifest physical 
symptoms such as dizziness, headaches, abdominal discomfort 
and sweating.  He had not been in touch with his relatives as 
he could not stand them being judgmental.  He had not seen 
his children in 8 years.  He had a history of drinking 
excessively and using illegal drugs, and was rather flippant 
by admitting to going to "watering holes once in a while."  
He claimed that his supervisors had been plotting against him 
because he raised some training issues.  He was presently 
given Citalopram on a daily basis.  He talked of having 
hospitalizations for depression and self-harm, but admitted 
that alcohol and substance abuse were involved.  

On mental status examination, the veteran presented as 
appropriately dressed and on time for his appointment.  He 
was verbose and used an extensive vocabulary.  He did not 
show looseness of association or pressure of speech.  He was 
well-oriented in all spheres but careless about providing the 
current month.  He was also remembering one out of three 
words in five minutes.  He remembered the last seven 
presidents with some gaps and was able to do serial seven 
subtraction with some minor mistakes.  Under the possibility 
of delusions, he felt his work and relationship shortcomings 
were not his but contempt of others.  About hallucinations, 
he did not believe he had them but "just [got] drunk."  He 
indicated that suicidal thoughts pervaded his thoughts daily.  
He had been sending out resumes, and usually spent his days 
eating microwave food or pizza and sitting on the porch.  He 
admitted to current intake of alcohol at six to twelve beers 
a day, but suggested he might seek VA treatment.  He endorsed 
the presence of panic attacks with anxiety, rapid heartbeat, 
and chills.  Sometimes his attacks occurred in the day at 
public places.  His insight and judgment were fair, and he 
appeared capable of competently handling his finances.  His 
records were reviewed.  He was given diagnoses of generalized 
anxiety disorder (the equivalent of prior chronic anxiety 
psychoneurosis), alcohol dependence, and drug dependence with 
marijuana, cocaine and amphetamines.  He was given a present 
GAF score of 50.

A lay statement from an acquaintance of the veteran for three 
years, received in August 2002, noted that the veteran had a 
recent hospitalization for severe acid reflux disease which 
his wife, a nurse, suspected may be due to a new prescription 
for anxiety.  Since his loss of employment in January 2002, 
the veteran was observed to be a danger to himself, 
withdrawn, frequent use of alcohol and trouble paying his 
bills.  This individual believed the veteran was in need of 
intensive therapy.

By means of a rating decision dated January 2003, the RO 
granted a 100 percent rating for the veteran's generalized 
anxiety disorder effective February 25, 2002.

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004).  The term "application," while not defined in the 
statute, is broadly construed by regulation to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  
Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by 
the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2004).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2004).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

The Board observes that the veteran had filed a claim for an 
increased rating for his service connected psychiatric 
disorder on August 17, 1997, and the RO denied a claim for an 
increased rating in a February 1998 rating decision.  Later 
that month, the veteran clearly filed a timely NOD with the 
RO's decision initiating an appeal with that decision.  See 
38 C.F.R. § 20.201, 20.302(a) (1998).  However, he submitted 
an additional statement in April 1998 as "amending" his 
appeal to constitute a claim to reopen based upon new 
evidence.  His statement was ambiguous as to his intent, and 
did not contain any specific language which could be 
definitely construed as a withdrawal of appeal.  See 
38 C.F.R. § 20.204 (1998).  
The Board must give a sympathetic readings to all pro se 
pleadings of record and cannot find, based upon the language 
employed in the April 1998 statement and those thereafter, 
that the veteran intended to withdrawal his appeal at that 
time.  The Board finds, therefore, that the veteran's appeal 
has been pending since the RO's February 1998 rating decision 
as the veteran was not provided a Statement of the Case (SOC) 
with an opportunity to perfect his appeal, if he so desired.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist 
must interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board has 
reviewed the veteran's claim for an increased evaluation for 
his service-connected psychiatric disorder in light of the 
history of the disability; however, where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

At the time the veteran filed his claim for an increased 
rating in August 1997, his service-connected psychiatric 
disorder was evaluated as 10 percent disabling under 
Diagnostic Code 9400.  This rating contemplated occupational 
and social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998).  These criteria remain in effect 
to the present time.  The next higher 30 percent rating was 
assigned when there was occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating was assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating was warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

Global Assessment of Functioning score (GAF) is a scale of 0-
100 reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF score of 100 represents superior functioning without 
any symptoms.  A GAF of 30 is defined as "behavior ... 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)." 

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as: some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."  A GAF of 80 is 
defined as transient and expectable symptoms as a reaction to 
psychosocial stressors with no more than slight impairment in 
social, occupational or school functioning (e.g., temporarily 
falling behind in schoolwork).

At the initiation of this appeal, the veteran had received 
inpatient treatment for depression and suicidal thoughts 
reportedly due to his marital separation and loss of job.  
His additional symptoms included loss of motivation, poor 
impulse control, crying spells, irritability, insomnia, and 
some auditory hallucinations.  He was discharged from 
treatment after short period of inpatient treatment with a 
GAF score of 40.  His clinic records and VA examination in 
October 1997 noted his report of continued symptoms of 
anxiety, depression and anger.  His mental status examination 
showed him to have adequate speech, orientation, memory, 
insight and judgment with his overall social and occupational 
functioning assessed as "moderate to moderately severe in 
nature," otherwise quantified as a GAF score of 51.

Thereafter, the veteran demonstrated work-related problems 
due to poor performance, poor attendance and interpersonal 
conflicts.  He had an inpatient admission in 1998 reporting a 
significant history of alcohol and substance abuse with his 
mental status examination significant for constricted mood 
and affect, neurovegetative signs of depression, insomnia, 
anergia, crying spells and suicidal thoughts.  He experienced 
improvement of his symptoms during this hospitalization with 
no acute features of depression.  This hospitalization record 
assessed his GAF for the past year as no more than slight in 
degree (GAF 80) with his current impairment as intermediate 
between major and serious in degree (GAF 45).  He was 
specifically deemed employable.  His VA examination in 1999 
noted him to be working part-time with the IRS, but having 
difficulties.  His reported symptoms included panic attacks, 
social isolation, and significant use of alcohol and drugs.  
His mental status examination was significant for 
abnormalities of mood, affect, thought content, homicidal 
thoughts, hallucinations with drug usage, and poor insight 
and judgment.  Overall, his anxiety was within the severe 
range, and his social and occupational functioning was 
consistent with being serious in degree (GAF 50).

The veteran eventually lost prospects for employment in 
January 2002 after being discharged during his probationary 
period from VA.  His subsequent VA examination in June 2002 
noted that suicidal thoughts pervaded his entire day, that he 
was consuming excessive amounts of alcohol on a daily basis, 
and he continued to have panic attacks.  He was given a GAF 
score of 50 representing social and occupational impairment 
that was serious in degree.  The RO granted a 100 percent 
schedular rating effective to February 25, 2000; the date it 
received the veteran's claim for an increased rating.

With application of the benefit of the doubt rule, the Board 
finds that the veteran has been entitled to a 50 percent 
schedular rating for his service connected psychiatric 
disorder effective to the date of claim; August 17, 1997.  
This is based upon his symptoms of disturbance of mood and 
motivation, impaired judgment, suicidal thoughts, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The Board, therefore, grants a 50 
percent rating under Diagnostic Code 9400 effective to August 
17, 1997.  However, the Board finds no  basis to warrant a 
rating in excess of 50 percent for the veteran's service 
connected psychiatric disorder for any period of time prior 
to the effective date assigned for his 100 percent schedular 
rating assigned on February 25, 2002.

The evidence of record prior to February 25, 2002 
demonstrates the presence of symptoms anxiety, depression, 
anger, insomnia and poor motivation that has remained largely 
continuous according the evidence of record.  He had 
occasional suicidal thoughts when reacting to severe 
psychosocial stressors.  He admittedly engaged in heavy use 
of alcohol and drugs, to include drinking on the job.  He had 
one instance of striking a fellow employee, and his thought 
content involved a perceived racial persecution.  He did not 
manifest symptoms such as deficits in speech, neglect of 
personal hygiene and appearance, obsessional rituals, or 
disorientation.  His GAF scores in August and October 1997 
where consistent with social and occupational functioning 
that was intermediate between major and serious in degree.  
An August 1998 inpatient admission gave a similar assessment 
of functioning at that time, but felt that his functioning in 
the prior year was more consistent with being slight in 
degree.  In any event, this inpatient admission resulted in 
opinion that the veteran was employable given all the factors 
mentioned above.

The Board has considered the rating criteria for the next 
higher 70 percent rating as a guideline with all symptoms of 
service connected disability being evaluated to determine 
entitlement to a higher rating.  The Board finds that the 
August 1998 inpatient admission, which included a 
longitudinal view of the veteran's symptoms and their 
relation to his occupational and social impairment, is the 
most probative evidence of record establishing the veteran 
was employable, but that his social and occupational 
functioning was nevertheless intermediate between major and 
serious in degree (GAF 45).  The prior GAF scores are also 
consistent with this opinion of social and occupational 
functioning.  Overall, the Board is of the opinion that the 
reported symptoms as described above and the assessments of 
his social and occupational functioning represented by GAF 
scores do not more closely approximate the criteria necessary 
to establish a higher 70 percent rating.  

In so deciding, the Board has considered the veteran 
competent to describe his psychiatric symptoms and the 
effects of such symptoms on his psychological, social and 
occupational functioning.  His lay report of symptoms, while 
probative, are insufficient to establish his actual 
unemployability due to his psychiatric disorder on a medical 
basis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The objective medical evidence in this case includes an April 
1998 opinion that the veteran was employable, and the 
remainder of the objective evidence fails to demonstrate that 
he meets the criteria, nor more nearly approximates the 
criteria, for a 70 rating under Diagnostic Code 9400.  As 
such, the evidence of record preponderates against his claim, 
and the benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).  
The Board has found a basis for a staged rating based upon 
application of the benefit of the doubt rule.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time).

In so holding, the Board notes that the provisions of the 
VCAA were enacted into law during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  The CAVC has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The appeal in this case originated from a February 2002 RO 
rating decision which granted a 100 percent rating for 
service connected generalized anxiety disorder effective to 
February 25, 2002.  The veteran appealed that determination 
requesting an earlier effective date of award.  On May 6, 
2003, the RO sent the veteran a VCAA letter informing him of 
the relative duties on the part of himself and VA in 
substantiating his earlier effective date claim.  He was 
specifically advised to tell us about any information or 
evidence that he desired VA to obtain on his behalf and/or to 
submit the evidence needed as soon as possible.  In June 
2003, the veteran indicated that all evidence necessary to 
make the decision was already of record, and a July 2003 SOC 
advised the veteran of the evidence reviewed in deciding his 
claim, the applicable law and regulations, the specific VCAA 
provisions, and the Reasons and Bases for denying his claim.  
In letters dated April 2004 and February 2005, the veteran 
has indicated his understanding that his claim essentially 
involved a review of the evidence of record prior to the 
effective date of award assigned.  He has specifically 
requested that his folder be expeditiously forwarded to the 
Board for a decision in his case.

Based upon the above, the Board finds that VA has satisfied 
the timing and content requirements of both 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1).  As indicated above, the 
veteran was provided his VCAA letter prior to adjudicating 
his earlier effective date of award case.  An orderly 
sequence of claims development and adjudication has occurred 
as there was no AOJ determination prior to the issuance of 
the VCAA notice and SOC where review a specific claim 
involving an earlier effective date was adjudicated.  The 
Board finds that no prejudicial error has occurred with 
respect to the timing of the VCAA letter.  See 38 C.F.R. 
§ 20.1102 (2004) (an error or defect by the Board which does 
not affect the merits of the issue or the substantive rights 
of a claimant will be considered harmless error and not a 
basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim. 
In this case, the RO has obtained the veteran's complete 
service medical record as well as his VA inpatient and 
outpatient records.  Both the RO and the veteran have shared 
the burden of obtaining private medical records.  The veteran 
alluded to filing a claim for disability benefits with the 
Social Security Administration after his 100 percent award of 
benefits, and any examinations obtained from that application 
would have no bearing on the veteran's entitlement to VA 
benefits for a prior point in time.  VA examination and 
private medical reports are of record, including GAF scores 
for the period of time in question.  As such, the Board finds 
no basis for requiring additional medical examination or 
opinion.  Based upon the above, the Board also finds that VA 
has satisfied the duty to assist requirements of the VCAA. 

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.


ORDER

A 50 percent rating for service connected generalized anxiety 
disorder is granted effective August 17, 1997; entitlement to 
an effective date for a 100 percent rating earlier than 
February 25. 2002 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


